—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated January 18, 1999, as denied those branches of their motion which were for summary judgment dismissing those causes of action asserted in the complaint which were to recover damages for common-law negligence and violations of Labor Law §§ 200 and 240 (1).
Ordered that the order is modified, on the law, by deleting the provision thereof denying that branch of the motion which was for summary judgment dismissing the cause of action based on violations of Labor Law § 240 (1) and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed insofar as appealed from, with costs to the defendants.
The Supreme Court erred in denying that branch of the defendants’ motion which was for summary judgment dismissing the cause of action based on violations of Labor Law § 240 (1). Labor Law § 240 (1) does not apply to the performance of routine maintenance on an air-conditioning cooling tower (see, Raposo v WAM Great Neck Assn., 251 AD2d 392), or routine cleaning of water in a cooling tower (see, Noah v IBC Acquisition Corp., 262 AD2d 1037; Williams v Perkins Rests., 245 AD2d 1128; Bermel v Board of Educ., 231 AD2d 663).
The defendants’ remaining contentions are without merit. O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.